Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Oksanen et al.(US 2013/0141221 A1) teach: [0010] Determining the direction of the apparatus relative of the receiving apparatus may comprise at least one of : determining which antenna in an preconfigured array of antennas receives the radio frequency signal with the highest power and selecting the direction associated with the antenna; and beamforming the received radio-frequency signal to determine the direction from which the radio frequency is received with the highest power. 
The prior art of record, Farmani et al. (US 2018/0262849 A1) teach: [0004] The target sound source may e.g. comprise a voice of a person, either directly from the persons' mouth or presented via a loudspeaker. Pickup of a target sound source and wireless transmission to the hearing aids may e.g. be implemented as a wireless microphone attached to or located near the target sound source (see e.g. FIG. 1A, or FIG. 5-8), e.g. located on a conversation partner in a noisy environment (e.g. a cocktail party, in a car cabin, plane cabin, etc.), or located on a lecturer in a “lecture-hall or classroom situation”, etc. The target sound source may also comprise music or other sound played live or presented via one or more loudspeakers (while being simultaneously wirelessly transmitted (either directly or broadcasted) to the hearing device). The target sound source may also be a communication and/or entertainment device with wireless transmission capability, e.g. a radio/TV comprising a transmitter, which transmits the sound signal wirelessly to the hearing aid(s). [0005] Typically, an external microphone unit (e.g. comprising a microphone array) will be placed in the acoustic far-field with respect to a hearing device (cf. e.g. scenarios of FIG. 5-8). It may be preferable to use a distance measure (e.g. near-field versus far-field discrimination) and an appropriate distance criterion depending on the distance measure in a hearing device to decide whether wireless reception of a signal from the external microphone unit should have preference over microphone signals of hearing device(s) located at the user. In an embodiment, cross correlation between the wirelessly received signal from the external microphone unit and the electric signals picked up by the microphones of the hearing device can be used to estimate a mutual distance (by extracting a difference in time of arrival of the respective corresponding signals at the hearing device, taking into account processing delays on the transmitting and receiving side). In an embodiment, the distance criterion comprises to ignore the wireless signal (and use the microphones of the hearing device), if the distance measure indicates a distance of less than a predetermined distance, e.g. less than 1.5 m, or less than 1 m, between the external microphone unit and the hearing device(s). In an embodiment, a gradual fading between using the signal from microphones of the hearing device and using the signal from the external microphone unit for increasing distance between the hearing device and the external microphone unit is implemented. [0023] The basic idea of the proposed DoA estimator is to evaluate all the pre-stored RTF vectors d.sub.m(k, θ) in the log-likelihood function (eq. (8)), and select the one that leads to largest likelihood. Assuming that the magnitude of the acoustic transfer function H.sub.f(k, θ) (cf. Eq. (3), (4)), from the target source to the reference microphone (the j.sup.th microphone) is frequency independent, it may be shown that the log-likelihood function L may be reduced (cf. eq. (18)). Hence, to find the maximum likelihood estimate of θ, we simply need to evaluate each and every of the pre-stored RTF-vectors in the expression for L (eq. (18)) and select the one that maximizes L. It should be noted that the expression for L has the very desirable property that it involves a summation across the frequency variable k. Other methods (e.g. the one in our co-pending European patent application 16182987.4 [4]) requires the evaluation of an inverse Fourier transformation. Clearly, a summation across the frequency axis is computationally less expensive than a Fourier transform across the same frequency axis.
Eventhough Oksanen et al. teach determining an angle of direction of an apparatus relative to a receiving apparatus from the receiving radio frequency signal at the receiving apparatus from the  other apparatus, however failed to teach, specifically for claim 1 “using the determined first angular direction to emphasize, during a noise processing of a plurality of sounds received via use of a plurality of microphones of the far field voice detection device, a first one of the plurality of sounds relative to a remainder of the plurality of sounds” and for claim 11, “using each of a plurality of radio frequency connections between a respective each one of the plurality of far field voice detection devices and a remote control device to determine the one of the plurality of far field voice detection devices the remote control device is being pointed at; and emphasizing, during a noise processing of a plurality of sounds received via use of the plurality of far field voice detection devices, a one of the plurality of sounds received via the determined one of the plurality of far field voice detection devices.”.
Further eventhough Farmani et al. teach, “using the determined first angular direction to emphasize, during a noise processing of a plurality of sounds received via use of a plurality of microphones of the far field voice detection device, a first one of the plurality of sounds relative to a remainder of the plurality of sounds”, however failed to teach, for claim 1, “using a radio frequency connection between the far field voice detection device and a further device to determine a first angular direction from the far field voice detection device to the further device” and for claim 11, “using each of a plurality of radio frequency connections between a respective each one of the plurality of far field voice detection devices and a remote control device to determine the one of the plurality of far field voice detection devices the remote control device is being pointed at”.
Further a rejection using the combination of the above prior arts would be a hind side rejection since the combination would not produce the invention as claimed by the applicant’s pending claims and thus would not support rational underpinning a prima facie case of obviousness under 35 U.S.C. § 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656